UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4853
WILLIAM JARRET EDWARDS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4854
ALOYSIUS WAYNE STANLEY HALL,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-162)

                  Submitted: November 30, 2000
                      Decided: May 8, 2001

    Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Andrew D. Grimes, ANDREW D. GRIMES, P.A., Summerville,
South Carolina; James D. Dotson, Jr., Lake City, South Carolina, for
2                     UNITED STATES v. EDWARDS
Appellants. Alfred William Walker Bethea, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Jarret Edwards and Aloysius Wayne Stanley Hall pleaded
guilty to conspiracy to possess cocaine in violation of 21 U.S.C.
§§ 841(a)(1), 846 (1994). They were sentenced to 100 months and
108 months, respectively. Counsel for Edwards has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), alleging
that there are no meritorious grounds for appeal but addressing the
following issues: (1) whether the district court erred in advising
Edwards of the mandatory minimum sentence and the statutory maxi-
mum under 21 U.S.C. § 841(b)(1)(A) rather than 21 U.S.C.
§ 841(b)(1)(B); (2) whether Edwards entered his guilty plea know-
ingly and voluntarily; and (3) whether the district court erred in
increasing Edwards’ base offense level by two levels under U.S. Sen-
tencing Guidelines Manual § 2D1.1(b)(1) (1998) for possessing a
dangerous weapon. Counsel for Hall has also filed an Anders brief
alleging that the district court erred in denying his motion to withdraw
his guilty plea. Both Edwards and Hall have filed pro se supplemental
briefs. We affirm.

   Both Edwards and Hall argue on appeal that their guilty pleas were
not knowing or voluntary. A guilty plea must be "a voluntary and
intelligent choice among the alternative courses of action open to the
defendant." North Carolina v. Alford, 400 U.S. 25, 31 (1970); see
Boykin v. Alabama, 395 U.S. 238, 242 (1969). Upon reviewing the
transcript of the plea hearing with respect to both Defendants, we find
that Edwards’ and Hall’s guilty pleas were knowing and voluntary.
                      UNITED STATES v. EDWARDS                        3
   On appeal, Edwards also argues that the district court violated Fed.
R. Crim. P. 11 by misinforming him of the mandatory minimum and
statutory maximum sentence during the plea colloquy. In his informal
brief, Hall indirectly makes the same claim. This Court generally
reviews the adequacy of a guilty plea de novo, but in the Rule 11 con-
text, violations are evaluated for harmless error. United States v.
Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999) (citing United States
v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). Any variance from the
Rule 11 requirements that does not affect the substantial rights of the
defendant is disregarded. Fed. R. Crim. P. 11(h); United States v.
DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).

   Here, the district court informed both Edwards and Hall that the
"worst case scenario" would place them under 21 U.S.C.
§ 841(b)(1)(A), which provides for a mandatory minimum of ten
years imprisonment and a statutory maximum of life imprisonment.
Both Defendants received less than a ten-year sentence and were
therefore not detrimentally affected by the district court’s statement.
We further hold that the Supreme Court’s decision in Apprendi v.
New Jersey, 530 U.S. 466 (2000), is not implicated in these cases
because both Defendants were sentenced under the statutory maxi-
mum under 21 U.S.C. § 841(b)(1)(C). See United States v. Kinter,
235 F.3d 192, 199-200 (4th Cir. 2000) (holding that Apprendi does
not apply to a judge’s exercise of sentencing discretion within a statu-
tory range so long as a defendant’s sentence is not set beyond the
maximum term specified in the substantive statute), cert. denied, 121
S. Ct. 1393 (2001); United States v. Lewis, 235 F.3d 215, 219 (4th
Cir. 2000); see also United States v. Aguayo-Delgado, 220 F.3d 926,
933-34 (8th Cir.) (finding that Apprendi is not violated under 21
U.S.C.A. § 841 when the sentence is less than twenty years), cert.
denied, 121 S. Ct. 600 (2000).

   Edwards also maintains that the district court erred in increasing
his base offense level by two levels for possessing a weapon under
USSG § 2D1.1(b)(1). Because Edwards did not raise this issue in the
district court, it is reviewed for plain error. United States v. Olano,
507 U.S. 725, 732-34 (1993). We find no error in the district court’s
application of the enhancement.

   In his Anders brief, Hall maintains that the district court erred in
failing to grant his motion to withdraw his guilty plea. A defendant
4                     UNITED STATES v. EDWARDS
has no absolute right to withdraw a plea of guilty. United States v.
Ewing, 957 F.2d 115, 118 (4th Cir. 1992). This Court reviews the dis-
trict court’s refusal to allow a defendant to withdraw a guilty plea
under Fed. R. Crim. P. 32 for abuse of discretion. United States v.
Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996). Rule 32 of the Federal
Rules of Criminal Procedure permits withdrawal of a guilty plea if the
"defendant shows any fair and just reason." Fed. R. Crim. P. 32(e).

   A trial court, when considering whether to allow a defendant to
withdraw a guilty plea, must apply the six-factor analysis announced
by this Court in United States v. Moore, 931 F.2d 245, 248 (4th Cir.
1991). Under Moore, a district court considers: (1) whether the defen-
dant has offered credible evidence that his plea was not knowing and
voluntary; (2) whether the defendant has credibly asserted his legal
innocence; (3) whether there has been a delay between the entry of
the plea and the filing of the motion; (4) whether the defendant had
close assistance of competent counsel; (5) whether withdrawal will
cause prejudice to the government; and (6) whether withdrawal will
inconvenience the court and waste judicial resources. Id. Although all
the factors in Moore must be given appropriate weight, the key to
determining whether a Rule 32(e) motion should be granted is
whether the Rule 11 hearing was properly conducted. United States
v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). This Court closely
scrutinizes the Fed. R. Crim. P. 11 colloquy and attaches a strong pre-
sumption that the plea is final and binding if the Rule 11 proceeding
is adequate. United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.
1992).

  In this case, the district court heard argument on Hall’s motion,
specifically considered each of the factors enunciated in Moore, and
concluded that Hall did not present a "fair and just reason" warranting
withdrawal of his guilty plea. We find no abuse of discretion in the
court’s denial of Hall’s motion.

   Accordingly, we affirm Edwards’ and Hall’s respective convictions
and sentences. We have reviewed the arguments posed by Edwards
and Hall in their respective pro se supplemental briefs and find them
without merit. We further deny Edwards’ motion to deconsolidate
these cases and Hall’s motion for the production of documents.
                      UNITED STATES v. EDWARDS                       5
   We have examined the entire record in these cases in accordance
with the requirements of Anders, and find no meritorious issues for
appeal. This Court requires that counsel inform their clients, in writ-
ing, of their right to petition the Supreme Court of the United States
for further review. If the client request that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this Court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED